J-S37022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM WILSON                             :
                                               :
                       Appellant               :   No. 975 EDA 2019

       Appeal from the Judgment of Sentence Entered October 25, 2018
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0006125-2017


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                            FILED OCTOBER 27, 2020

       Appellant William Wilson appeals from the judgment of sentence

imposed after a jury convicted him of third-degree murder, conspiracy,

aggravated assault with a deadly weapon, aggravated assault, possession of

an instrument of crime, and unsworn falsification to authorities.1 Appellant

argues that the trial court abused its discretion by denying his motion to sever

and by allowing the Commonwealth to introduce redacted versions of his

statements at trial. We affirm.

       The trial court summarized the underlying facts of this matter as follows:

       On July 6, 2017, at approximately 6pm, video surveillance
       captured 30-year old [Appellant] driving his dark grey 2013 Dodge
       Charger (PA registration KKG-5913) in Norristown, Montgomery
       County, accompanied in the front seat by his 18-year old co-

____________________________________________
1 18 Pa.C.S. §§ 2502(c), 903(a)(1), 2702(a)(4), 2702(a)(1), 907(a), and
4904(a)(1), respectively.
J-S37022-20


      Defendant, Isaiah Freeman ([co-defendant Freeman]). A juvenile
      male related to [Appellant], and identified herein as B.B., occupied
      the rear of the vehicle. Minutes earlier, [Appellant] and co-
      defendant Freeman had decided that co-defendant Freeman
      would shoot 16-year old Jordan Scott (Scott) and his juvenile
      friend Taye Wynder (Wynder), who they had caught sight of
      walking on the sidewalk near the intersection of Oak and Astor
      Streets. [Appellant] immediately sped up, making his way to
      Blackberry Alley where he pulled his car to a stop, left the engine
      running, and drew two handguns from under his driver’s seat
      which he offered to co-defendant Freeman. Surveillance depicts
      Freeman exiting Appellant’s vehicle, running up Blackberry Alley
      from the corner of Chain Street with a dark hoody drawn over his
      head to conceal his identity, jumping out from around the building
      corner at Chain Street, and repeatedly firing the black handgun
      [Appellant] handed him in the car, fatally wounding Scott, and
      seriously injuring Wynder.

                                   *    *    *

      [W]hen Norristown Police officers responded to 623 Chain Street,
      they located Scott lying on the sidewalk bleeding to death, with
      Wynder nearby having fled to safety to a rear yard west of Chain
      Street. Scott, who was immediately transported to the hospital,
      was pronounced dead at 7:28pm. Hours after the murder,
      [Appellant] initiated contact with law enforcement, and made
      arrangements to come into the Montgomery County Detectives
      Bureau to speak with them. Ultimately, some days later and
      contrary to previous written statements given by [Appellant] to
      police, he admitted that “he himself was actually driving his car,
      and he drove [co-defendant Freeman] to the scene of the
      murder,” all of which was corroborated by video surveillance
      capturing the entirety of the episode. The investigation conducted
      by police culminated in the issuance of arrest warrants for both
      [Appellant] and co-defendant Freeman.

Trial Ct. Op., 12/23/19, at 1-2.

      Co-defendant Freeman also provided a statement to police at the time

of his arrest. Initially, co-defendant Freeman stated that Appellant drove him

to the murder scene, provided him with a gun, and instructed him to shoot

the victims.   Homicide Supp. Rep., 8/30/17, at 3.      Co-defendant Freeman


                                       -2-
J-S37022-20



stated that after he refused to comply with Appellant’s directive, Appellant

exited the vehicle and shot the victims while co-defendant Freeman remained

in the front passenger seat of Appellant’s car. Id.

      After co-defendant Freeman confirmed that he was wearing a dark-

colored hoodie at the time of the murder, homicide detectives informed co-

defendant Freeman that there was surveillance footage showing that “the

person who shot the decedent was wearing a dark colored hoodie and got out

of the passenger side of Appellant’s car.” Id. at 4. When presented with that

information, “[Co-defendant] Freeman then began to cry. He said, ‘my life is

over, I’m going to jail for the rest of my life.’ [Co-defendant] Freeman then

refused to answer any more questions” and requested an attorney. Id. at 4.

      On December 15, 2017, the Commonwealth filed a pretrial motion to

consolidate the charges against Appellant and co-defendant Freeman.

Commonwealth’s Pretrial Mot., 12/15/17, at 9. Appellant filed a motion in

which he argued that a joint trial would “prevent [him] from meaningful cross-

examination in violation of his right to confrontation under the Sixth

Amendment of the United States Constitution and Article 1, Section 9 of the

Pennsylvania Constitution.” Omnibus Pretrial Mot., 12/18/17, at 7. Appellant

further claimed that co-defendant Freeman’s statement implicated Appellant

and could not “be cured in a fashion that does not violate [Appellant’s] right

to confront witnesses against him” under Bruton v. United States, 391 U.S.

123 (1968). Mot. to Sever, 12/18/17, at 1 (unpaginated).




                                     -3-
J-S37022-20



      The Commonwealth filed a response arguing that severance was

unnecessary, as “appropriate redactions can cure any potential violations” that

would result from using either Appellant or co-defendant Freeman’s

statements at a joint trial. Commonwealth’s Resp., 1/17/18, at 3. Further,

the Commonwealth asserted that the proposed redactions to the statements

were consistent with Pennsylvania law interpreting Bruton and its progeny.

Id. at 6.

      The trial court conducted pretrial motions hearings with both Appellant

and co-defendant Freeman on March 30, 2018 and April 4, 2018. In support

of severance, Appellant’s counsel stated:

      Quite frankly, judge, I don’t know if it’s my motion to sever. More
      likely [co-defendant Freeman’s], for this reason. Because my guy
      gave so many different statements to so many different people.
      And with [thirty-eight] years of practice in law, I know I can’t put
      him on the stand. So the motion might go to him. And when I
      say I can’t put him on the stand, I mean at trial I can’t put him on
      the stand, because he gave so many different statements to
      everybody. And it’s the Commonwealth’s burden to prove it, and
      I’m just going to attack their proof. So although I’m asking for a
      severance, I have no evidence to offer.

See N.T. Mot. Hr’g, 3/30/18, at 120.

      At the second motions hearing, Appellant’s counsel reiterated that he

was “still looking for a severance. But if the [c]ourt is inclined to deny that

motion for severance, then I have reviewed what the Commonwealth has

reviewed as far as redaction. And although I’m not happy with it, I don’t know

what else we can do with it.” N.T. Mot. Hr’g, 4/4/18, at 8. Ultimately, the




                                     -4-
J-S37022-20



trial court granted the Commonwealth’s motion to consolidate and both

matters were listed for a joint trial. Trial Ct. Order, 4/12/18.

      At the start of trial, the trial court asked defense counsel to decide, for

Bruton purposes, whether the redacted or unredacted versions of each co-

defendant’s statement should be read to the jury. See N.T. Trial, 4/18/18, at

6.   Co-defendant Freeman’s counsel requested that the Commonwealth

present the redacted versions of Appellant’s statements.           Id.     Appellant’s

counsel indicated that the Commonwealth could present the unredacted

version of co-defendant Freeman’s statement, which referred to Appellant by

name. Id. at 7.

      At trial, the Commonwealth introduced Appellant’s redacted statements

into evidence without objection. Id. at 28; Trial Ex. 49. Detective Crescitelli

also testified regarding the substance of Appellant’s statements to homicide

detectives. N.T. Trial, 4/22/18, at 37. Consistent with the parties’ agreement,

all references to co-defendant Freeman and B.B. were changed to “the guy”

and “the other guy.” Id. at 44-58.

      Shortly thereafter, during a scheduled recess, trial counsel stated that

he had “a real problem” with the redacted version of Appellant’s July 9, 2017

statement that was read to the jury. Id. at 65. Trial counsel argued that the

references to “the guy” and “the other guy” made it appear as though

Appellant was being evasive in his answers to police.        Id.         Trial counsel

requested that he be permitted to cross-examine Detective Crescitelli in a

manner that would demonstrate to the jury that Appellant had provided the


                                      -5-
J-S37022-20



detectives with actual names. Id. Co-defendant Freeman objected, arguing

that such questions would likely violate Bruton.       The trial court denied

Appellant’s request.

      On the last day of trial, co-defendant Freeman ultimately chose to

testify. Co-defendant Freeman testified that he shot both victims, but that he

did so in self-defense. N.T. Trial, 4/20/18, at 204-316. On cross-examination

by Appellant, co-defendant Freeman minimized Appellant’s role in the

shooting, stating that Appellant did not provide him with a gun, did not

encourage him to shoot the victims, and did not otherwise assist him in the

shooting. Id. at 265-66. Co-defendant Freeman also stated that he lied to

police and that he “tried to blame everything on [Appellant]” and “make

[Appellant] the bad guy.” Id. at 279.

      Before closing arguments, Appellant requested that his statement be

unredacted for closing arguments.     See N.T. Trial, 4/23/18, at 6.    In the

alternative, Appellant asked the Commonwealth to dismiss his charges for

making false statements, asserting that he could not “argue that he was telling

the truth when he sounds like he’s evasive in the statement.”        Id.   The

Commonwealth objected, arguing that the unredacted statements would

“make the police look like they were lying.” Id. After the trial court denied

Appellant’s request, he asked that he be permitted to reference the fact that

his statement was redacted during closing arguments. Id. at 11. However,

the trial court denied his request. Id.




                                     -6-
J-S37022-20



       On April 23, 2018, the jury convicted co-defendant Freeman of first-

degree murder.       Id. at 219.      The jury acquitted Appellant of first-degree

murder and conspiracy to commit first-degree murder, but found him guilty

of third-degree murder and the remaining charges against him. Id. at 219-

221.

       On October 25, 2018, the trial court sentenced Appellant to an

aggregate term of thirty-five to seventy years’ imprisonment. Appellant filed

a timely post-sentence motion, which the trial court denied.

       On April 28, 2019, Appellant filed a timely pro se notice of appeal.2

Appellant subsequently filed a court-ordered Pa.R.A.P. 1925(b) statement.

The trial court issued a Rule 1925(a) opinion concluding that Appellant waived

his claims, but that in any event, both issues were meritless.

       Appellant raises the following issues on appeal:

       1. Did the [trial] court err in its denial of Appellant’s request and
          motion to sever the case from that of [co-defendant Freeman]
          and in conducting joint trials?

       2. Did the [trial] court err in allowing the Commonwealth to
          submit into evidence Appellant’s highly redacted statements
          inasmuch as the heavily redacted statements were prejudicial
          to Appellant in the following manner:

              A. Appellant’s credibility was immediately rendered
                 unreliable due to the great number of redactions;

____________________________________________
2 The trial court docketed Appellant’s timely pro se notice of appeal on April
28, 2019. This Court subsequently remanded the matter for a determination
as to whether trial counsel abandoned Appellant for purposes of appeal. See
Order, 6/28/19. On remand, the trial court appointed new counsel to
represent Appellant for purposes of his direct appeal.


                                           -7-
J-S37022-20


            B. There was no reason to redact the statements given that
               the co-defendant testified and admitted he was the
               shooter;

            C. Appellant may have been able to testify had the
               statements not been redacted;

            D. A proper closing argument was rendered impossible due
               to the great number of redactions in Appellant’s
               statements; and,

            E. The large number of redactions clearly expressed to the
               jury that Appellant was being evasive in his answers to
               the police when it was clear from all the evidence that
               co-defendant Freeman had shot the victims.

Appellant’s Brief at v (full capitalization omitted).

      In his first issue, Appellant argues that the trial court abused its

discretion by denying his motion to sever. Id. at 9. Addressing the factors

that establish prejudice, Appellant argues that (1) “the exhaustive redaction

of Appellant’s statements,” which was done in order to satisfy Bruton, made

the evidence “clearly confusing” for the jury; (2) co-defendant Freeman’s

statement implicating Appellant would not have been admissible against

Appellant in a separate trial; and (3) the parties’ defenses were antagonistic,

as Appellant “gave several statements to the police in which he blamed the

shooting and murder on [co-defendant] Freeman. [Co-defendant] Freeman

blamed Appellant and told police clearly and unequivocally that Appellant

committed the crimes and that he had attempted days earlier to convince

Freeman to shoot it out with [the decedent].”           Id. at 12.   Appellant

acknowledges that co-defendant Freeman ultimately testified that he, and not

Appellant, was responsible for the shooting. Id. However, Appellant asserts



                                       -8-
J-S37022-20



that co-defendant Freeman’s testimony is “of no relevance” in reviewing the

merits of his severance claim. Id.

      The    Commonwealth       responds    that     Appellant    and      co-defendant

Freeman’s cases “were properly joined for trial since their charges stemmed

from the identical criminal episode, and [Appellant] made no attempt to show

the   real   potential    for   prejudice       required   to    justify    severance.”

Commonwealth’s Brief at 12. The Commonwealth contends that “[t]he same

evidence was necessary and applicable to both defendants.”                  Id.      at 15.

Further, the Commonwealth claims that Appellant failed to meet “his burden

to offer more than speculation by showing ‘real potential for prejudice’ beyond

the mere fact that he might have had a better chance of acquittal if tried

separately.” Id. In any event, the Commonwealth argues that Appellant did

not suffer prejudice, because co-defendant Freeman “took full responsibility

with his self-defense theory, denied that [Appellant] supplied the firearm at

the time of the shooting, and claimed that [Appellant] did not know what co-

defendant Freeman would do.” Id. at 16. Further, the Commonwealth asserts

that the fact that Appellant was “ultimately not prejudiced speaks to the

reasonableness of the trial court’s decision not to sever these cases.” Id.

      “Joinder   and     severance   of   separate    indictments     for    trial    is   a

discretionary function of the trial court; consequently, the trial court’s decision

is subject to review for abuse of that discretion.”              Commonwealth v.

Brookins, 10 A.3d 1251, 1255 (Pa. Super. 2010). “The critical consideration

is whether the appellant was prejudiced by the trial court’s decision not to


                                          -9-
J-S37022-20



sever.   The appellant bears the burden of establishing such prejudice.”

Commonwealth v. Dozzo, 991 A.2d 898, 901 (Pa. Super. 2010) (citation

omitted and some formatting altered).

      Pursuant to Rule 582 of the Pennsylvania Rules of Criminal Procedure,

“[d]efendants charged in separate indictments or informations may be tried

together if they are alleged to have participated in the same act or transaction

or in the same series of acts or transactions constituting an offense or

offenses.” Pa.R.Crim.P. 582(A)(2).

      Additionally, Rule 583 provides that “[t]he court may order separate

trials of offenses or defendants, or provide other appropriate relief, if it

appears that any party may be prejudiced by offenses or defendants being

tried together.” Pa.R.Crim.P. 583. However, “[u]nder Rule 583, the prejudice

the defendant suffers due to the joinder must be greater than the general

prejudice any defendant suffers when the Commonwealth’s evidence links him

to a crime.” Dozzo, 991 A.2d at 902 (citation omitted).

      It is well settled that “the law favors a joint trial when criminal

conspiracy is charged . . . .” Commonwealth v. Housman, 986 A.2d 822,

835 (Pa. 2009) (citation omitted). Our Supreme Court has explained:

      Where . . . the crimes charged against each defendant arise out
      of the same facts and virtually all of the same evidence is
      applicable to both defendants, this Court, as well as the United
      States Supreme Court, have indicated a preference to encourage
      joint trials to conserve resources, promote judicial economy, and
      enhance fairness to the defendants:

         It would impair both the efficiency and the fairness of the
         criminal justice system to require . . . that prosecutors bring


                                     - 10 -
J-S37022-20


         separate proceedings, presenting the same evidence again
         and again, requiring victims and witnesses to repeat the
         inconvenience (and sometimes trauma) of testifying, and
         randomly favoring the last tried defendants who have the
         advantage of knowing the prosecution’s case beforehand.
         Joint trials generally serve the interests of justice by
         avoiding inconsistent verdicts and enabling more accurate
         assessment of relative culpability.

      Given this preference, the burden is on defendants to show a real
      potential for prejudice rather than mere speculation.

Commonwealth v. Rainey, 928 A.2d 215, 231-32 (Pa. 2007) (citations and

quotations marks omitted).

      In determining whether prejudice suffered by a defendant is sufficient

to warrant severance, this Court has identified three factors:

      (1) Whether the number of defendants or the complexity of the
      evidence as to the several defendants is such that the trier of fact
      probably will be unable to distinguish the evidence and apply the
      law intelligently as to the charges against each defendant; (2)
      Whether evidence not admissible against all the defendants
      probably will be considered against a defendant notwithstanding
      admonitory instructions; and (3) Whether there are antagonistic
      defenses.

Brookins, 10 A.3d at 1256 (citation omitted); see also Rainey, 928 A.2d at

232 (recognizing that although antagonistic defenses are a factor in

determining prejudice, “the fact that defendants have conflicting versions of

what took place, or the extent to which they participated in it, is a reason for

rather than against a joint trial because the truth may be more easily

determined if all are tried together.” (citations, footnote, and quotation marks

omitted)).




                                     - 11 -
J-S37022-20



     Here, the trial court concluded that Appellant waived his claim because

trial counsel declined to make an argument or present any evidence in support

of his motion to sever. See Trial Ct. Op. at 4. In any event, the trial court

addressed Appellant’s severance issue as follows:

     Contrary to [Appellant’s] assertion, the circumstances of the
     underlying case and the parties’ proffered defense strategies as
     presented to the [trial c]ourt at the pretrial disposition of the
     severance motion established that [Appellant and co-defendant
     Freeman] should be tried jointly.

                                *     *      *

     [W]hile [Appellant’s] statements point to another “guy” as the
     shooter and co-defendant Freeman’s statement initially asserts
     “the guy” was the shooter, by the end of [co-defendant]
     Freeman’s statement, he effectively admits that he was the
     shooter.    Thus, [Appellant] and co-defendant [Freeman]’s
     statements were not in irreconcilable conflict at the time the [trial
     c]ourt determined the motion to sever [prior to] trial. Moreover,
     once co-defendant Freeman took the stand and admitted to being
     the shooter allegedly [acting] in self-defense, it became clear . . .
     that the jury did not have to disregard [Appellant’s] defense in
     order to accept the defense of co-defendant Freeman.

     Additionally, given the inextricably intertwined nature of each
     defendant’s role in the criminal episode and the interrelated
     nature of their respective charges, including conspiracy, as well as
     the overlapping documentary, audiovisual, and testimonial
     evidence supporting [the d]efendants’ criminal culpability, and
     particularly given [the d]efendants’ redacted statements, the [trial
     c]ourt’s initial consolidation and later denial of severance was
     appropriate. [Appellant’s] claim to the contrary is meritless.

Id. at 11-13.

     The trial court further concluded that any alleged error was harmless

because




                                    - 12 -
J-S37022-20


      the realistic probability that co-defendant Freeman would have
      testified at a severed trial of [Appellant] is virtually nil, while as
      the joint trial unfolded, the probability of co-defendant Freeman
      testifying increased.     There can be little question that the
      testimony of co-defendant Freeman coupled with his skillful cross-
      examination . . . resulted in an acquittal of [Appellant] of first
      degree murder, a result which most likely would not have occurred
      in a severed trial without co-defendant Freeman’s testimony and
      cross-examination.

Id.

      Based on our review of the record, we discern no abuse of discretion by

the trial court in denying Appellant’s motion to sever. See Brookins, 10 A.3d

at 1255; Dozzo, 991 A.2d at 901. As discussed previously, both Appellant

and   co-defendant    Freeman    were    charged   with   conspiracy    for    their

participation in Scott’s murder.      See Pa.R.Crim.P. 582(A)(2); see also

Housman, 986 A.2d at 835. Further, the verdict demonstrates that the jury

was able to distinguish between the evidence against each defendant and

applied the law to each of the individual charges. See Brookins, 10 A.3d at

1256. Finally, Appellant failed to establish the potential for undue prejudice

if the cases were tried together. See Pa.R.Crim.P. 583; see also Brookins,

10 A.3d at 1255-56; see also Rainey, 928 A.2d at 231-32. Indeed, as noted

by the trial court, the joint trial ultimately proved favorable for Appellant, as

co-defendant Freeman took responsibility for shooting the victims, resulting

in Appellant’s conviction of the lesser charge of third-degree murder. See

Dozzo, 991 A.2d at 904. Accordingly, Appellant is not entitled to relief on

this claim.




                                     - 13 -
J-S37022-20



      In his remaining issue, Appellant argues that the trial court erred by

“substantially redacting the statements of Appellant in order to preserve co-

defendant Freeman’s Sixth Amendment rights.”           Appellant’s Brief at 15.

Appellant asserts that the “large number of redactions” undermined

Appellant’s credibility by making him appear “evasive and untrustworthy.” Id.

at 18. Appellant further claims that the redactions were unnecessary because

co-defendant Freeman testified at trial and admitted that he was the shooter.

Id. at 15. Lastly, Appellant contends that the redacted statements prevented

him from testifying, rendered trial counsel’s closing argument “impossible,”

and gave the Commonwealth “an unfair advantage that clearly prejudiced

Appellant.” Id. at 18. Therefore, he concludes that he is entitled to a new

trial. Id.

      The Commonwealth responds that Appellant’s statements were redacted

based on the agreement between the parties. Commonwealth’s Brief at 18.

Further, the Commonwealth asserts that although Appellant claims that the

redacted statements damaged his credibility and prevented him from

testifying, his argument is “undermined by the fact that [Appellant] was never

going to testify” and therefore, “[h]is credibility . . . was never at issue.” Id.

at 19. The Commonwealth emphasizes that “the trial court’s decision to allow

redaction by agreement. . . . was, and had to be, made before trial, at a time

when it was not known whether co-defendant Freeman would testify, or how

he would testify.” Id. at 21. Finally, the Commonwealth concludes that even

if the trial court erred in admitting Appellant’s redacted statements, any error


                                     - 14 -
J-S37022-20



was harmless, as co-defendant Freeman’s testimony was ultimately favorable

to Appellant and the evidence supporting Appellant’s conviction was

overwhelming. Id. at 22-23.

      In order to preserve a claim of error for appellate review, a defendant

must make a specific objection before the trial court in a timely fashion and

at the appropriate stage of the proceedings. Commonwealth v. May, 887

A.2d 750, 758 (Pa. 2005). A defendant’s failure to raise such an objection

results in waiver. Id.; see also Pa.R.E. 103(a) (stating that a party may only

claim error regarding the admission or exclusion of evidence if he or she

makes a timely objection).

      Here, the trial court concluded that Appellant waived this issue by failing

to challenge the redactions before his statement was read to the jury at trial.

See Trial Ct. Op. at 5, 10. Nonetheless, the trial court addressed Appellant’s

claim as follows:

      [Appellant’s] instant claim ignores completely that the record in
      this case is rife with abundant evidence upon which the jury could
      have reasonably found [Appellant] untrustworthy, e.g., his
      admission that he lied to investigators for which he was
      accordingly charged with two counts of unsworn falsification. . . .

      [Appellant] also ignores the fact that the same jury he claims
      would be suspect of his credibility given his redacted statements
      acquitted him of first degree murder; despite legally sufficient
      evidence to the contrary. The verdict reflects that the jury
      afforded [Appellant] some benefit of the doubt and/or measure of
      leniency, and did not render a verdict reflecting the full import of
      their power. In light of the ample evidence on which the jury could
      reasonably find [Appellant] not credible, any claim as to the
      admission of his redacted statements is meritless. As such,




                                     - 15 -
J-S37022-20


      [Appellant’s] redaction issue, though not preserved, in any event
      fails.

                                 *     *      *


      Moreover, the vacillating nature of [Appellant’s] statements,
      admitting his involvement to varied extents, coupled with the
      overwhelming evidence presented by the Commonwealth, as
      enumerated above, renders any alleged error in the [trial c]ourt’s
      admission of [Appellant’s] redacted statements, harmless. . . .
      [Appellant’s] contentions on appeal, if deemed preserved, amount
      to no more than harmless error in light of the credible evidence
      presented, and thus, merit no relief.

Id. at 14, 16.

      Based on our review of the record, we agree with the trial court that

Appellant waived this issue by failing to object to the admission of his redacted

statements before they were admitted at trial. See May, 887 A.2d at 758;

see also Pa.R.E. 103(a).     Indeed, although the trial court addressed the

redacted statements at both the pretrial hearing and at the start of trial,

Appellant did not object. See N.T. Mot. Hr’g, 4/4/18, at 8; see also N.T.

Trial, 4/18/18, at 6. Therefore, we decline to address this issue on appeal.

      In any event, the trial court thoroughly addressed Appellant’s claim and

concluded that any error resulting from the redactions made to Appellant’s

statement was harmless.      See Trial Ct. Op. at 13-15.     Therefore, even if

properly preserved, Appellant is not entitled to relief. Accordingly, we affirm.

      Judgment of sentence affirmed.




                                     - 16 -
J-S37022-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2020




                          - 17 -